Opinión disidente emitida por el
Juez Asociado Señor Todd, Jr.
Considero que el incidente ocurrido en este caso es más censurable y su aceptación como error no perjudicial más grave que el que ocurrió en el de Pueblo v. Saldaña, 66 D.P.R. 189, y el cual dió lugar a que revocáramos la sentencia y ordenáramos la celebración de un nuevo juicio. Recuér-dese que en el caso de Pu-eblo v. Saldaña ocurrió lo siguiente: “Algún tiempo después de estar deliberando el jurado que entendía en el caso, avisó el jurado al juez, por conducto del alguacil, que deseaba regresar a sala porque no podía ponerse de acuerdo. Estaba presente el abogado defensor, quien pidió al juez accediera a los deseos del jurado, pero el juez se limitó a instruir al alguacil informara al jurado que continuara, deliberando. Media hora más tarde rindió el jurado veredicto declarando al acusado culpable de homi-cidio voluntario, y recomendó ‘la mayor clemencia para el acusado en vista de las circunstancias de este caso.’ El abo-gado defensor pidió entonces se dejara sin efecto el vere-dicto, por razón de lo ocurrido al anunciar el jurado que no podía ponerse de acuerdo, sosteniendo que eso trajo por re-sultado un veredicto por transacción. La corte declaró sin lugar la moción. ...” (Bastardillas nuestras.) T resolvi-mos que “No debe haber comunicación alguna entre el juez y el jurado después que la causa ha sido sometida a éste, a menos que no" sea en corte abierta y en presencia del acu-sado y su abogado, o luego de darle a éstos plena oportuni-dad de estar presentes.” *910Sostengo que el incidente en el caso de antos es más censurable porque el alguacil vio'ló las disposiciones del artículo 267 del Código de Enjuiciamiento Criminal que prohíbe que nadie, “incluso él mismo, les hable o se comunique con ellos, simo por orden expresa del tribunal o para preguntarles si han llegado a un acuerdo sobre su veredicto, . . .”. (Bas-tardillas nuestras.) El alguacil en este caso al ser llamado por el jurado e informado por éste que el modelo de vere-dicto que les había sido entregado por la corte al retirarse a deliberar se había dañado, no tenía poder, sin autoriza-ción de la corte concedida en sala y en presencia del acu-sado y sus abogados, para solicitar un nuevo modelo de ve-redicto, del secretario y llevarlo al jurado. Tampoco tenía poder el secretario para preparar un nuevo modelo, por su cuenta, y enviarlo al jurado. Ambas actuaciones fueron rea-lizadas sin la “orden expresa del tribunal” que exige el ar-tículo 267, supra, y aceptar .que pueden los funcionarios de la corte comunicarse con el jurado para sustituir un docu-mento oficial sin existir dicha orden y sin la intervención del acusado es, a mi juicio, establecer un precedente contra-rio al mandato expreso de la ley. De acuerdo con la juris-prudencia citada en el caso de Saldaña, supra, el error es fatal “aunque el contenido de la comunicación no sea im-propio, ya que se priva al acusado de su derecho a estar presente durante todas las etapas del juicio.” Y mientras no se rinde el veredicto por el jurado cualquier incidente que surja en el cuarto de deliberaciones que requiera la in-tervención de la corte constituye una “etapa” del juicio. Ese derecho del acusado a estar presente se extiende “ . . . desde que se insacula el jurado hasta que se disuelve después de haber rendido su veredicto.” Shields v. United States, 273 U. S. 583.
Como se dijo en el caso de State v. Wroth, 47 Pac. 106: “La parte tiene un derecho legítimo a que su causa se ventile en corte abierta, con oportunidad de estar presente. *911y ser oída respecto a todo lo que transcurra. Tiene derecho a estar presente, asistida de abogado, en todo momento en qne sea necesario o conveniente que la corte se eomnniqne con el jurado, y no puede pedírsele que dependa de la me-moria o del sentido de justicia del juez respecto a lo ocur-rrido entre el juez y el jurado en cualquier momento o lur gar en que ella no tenga derecho a estar presente. . . (Bastardillas nuestras.)
En igual forma en el caso de autos al acusado no puede pedírsele que dependa de la memoria o del sentido de jus-ticia del alguacil o del secretario respecto a lo que ocurrió entre ellos y el jurado en momentos -en que el acusado no estaba presente. No debemos olvidar que en el caso de Sal-daña, supra, el juez no se comunicó directamente con el ju-rado sino que lo hizo por conducto del alguacil y se resol-vió que ese hecho en lugar de aminorar el mal lo agravaba. En el caso de autos el secretario y el alguacil hicieron lle-gar al jurado un nuevo modelo de veredicto que según la me-moria del juez era idéntico al original. Tampoco estaba obligado el acusado a depender de la memoria del juez o del jurado en cuanío a dichos hechos. El acusado tenía de-recho por ley a que cualquier cambio que se hiciera en los documentos oficiales en posesión del jurado fuera hecho en corte abierta y en su presencia. En mi opinión la presun-ción de que el error cometido fue perjudicial no fue destruida por la prueba.
A mi juicio se incurre en una contradicción al sostenerse que la conducta del alguacil fue, sin duda alguna, impropia y digna de censura y que tanto él como los funcionarios a sus órdenes deben limitar su intervención con el jurado a aquellos actos o palabras que especifica el artículo 267, supra, y al mismo tiempo resolver que “lo que el márshal hizo en este caso fué para la conveniencia del jurado, dentro del significado de la nota 2, en Pueblo v. Saldaña, supra, pág. 191 .. . ”.
*912En dicha nota 2 se dijo que la doctrina sobre presunción de error perjudicial en estos casos “no es aplicable a aque-llas comunicaciones ajenas al caso que sean necesarias para atender las necesidades del jurado, como aquéllas que ten-gan que ver con el alojamiento* y la alimentación del ju-rado ...” o “el preguntarle el alguacil al jurado si ha llegado a un acuerdo . . . Si lo que hizo el alguacil en este caso fue para la conveniencia del jurado dentro del al-cance de la nota 2, no hay razón para calificar su conducta como impropia y digna de censura. Creo que la sentencia debe ser revocada y concederse un nuevo juicio.